Citation Nr: 1747573	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from November 1981 to April 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a November 2012 videoconference hearing before the undersigned Veterans Law Judge.  

In September 2013 and May 2017, the Board remanded the issue herein for further development.  To date, the Agency of Original Jurisdiction (AOJ) has not substantially complied with these directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contended that he has a bilateral hip disability related to other service-connected disabilities that cause altered gait (the Veteran testified that he neither injured his hips in service nor began having hip pain until around October 2005).  See September 2004 Statement; November 2012 Hearing Transcript; May 2017 Codesheet.  Although the Veteran is competent to describe his symptoms as he experiences them through his senses, the Veteran does not have the necessary medical expertise to diagnose his symptoms or opine regarding etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone is not a disability unless another disability underlies those complaints of pain).  However, the objective medical evidence of record remains unclear whether the Veteran has a bilateral hip disability, and, if so, whether it was caused or aggravated beyond natural progression by service and/or otherwise related to any of his service-connected disabilities.

An October 2008 VA spine examiner noted that the Veteran walked with a limp and was able to heel walk, but unable to toe walk due to his service-connected left foot disability.  

An August 2009 treatment record from Boston VAMC noted that the Veteran's left foot disability and gait disturbance "may be responsible for left knee hip and back pathologies."  However, that physician did not diagnose any hip disabilities and did not provide further rationale.

An October 2010 VA spine examiner noted that the Veteran used a cane in his right hand, appeared to be protecting his left lower extremity, and had a slightly left antalgic gait, which increased slightly without the cane.

An August 2014 VA spine examiner noted that the Veteran's service-connected left foot disability resulted in a left-sided pes cavus, which caused a mild pelvic tilt.  

An August 2014 VA hip examiner diagnosed mild degenerative arthritis of the left hip, but also noted that a pelvic x-ray showed milar joint space narrowing in the right hip.  The examiner stated that the right hip was asymptomatic, but also noted that the "hip joint disorder diagnosed as degenerative joint space narrowing . . . is occurring in both hips at about the same degree."  The examiner stated that this was "not to be confused with [the Veteran's] gluteal pain which is part of the sciatica from his back problem."  

Pursuant to the most recent remand directives, the AOJ was afforded a second VA hip examination in May 2017.  This examiner not only concluded that there was no right hip disability, but also concluded that the August 2014 examiner's left hip disability was misdiagnosed.  The May 2017 examiner stated that the "dominant discomfort related to the left side was left gluteal pain and left posterior sciatica most likely arising from the lumbosacral spine but mistakenly attributed to his left hip."  However, this examiner also noted that x-rays demonstrate "mild degenerative joint space narrowing equal in both hips most likely age-related."  

The Board acknowledges the AOJ's attempts to afford the Veteran an adequate hip examination; however, the Board finds that these examinations are inadequate because they are internally inconsistent and lack analysis of all possible avenues of secondary service connection.  See Barr, 21 Vet. App. at 307.  Further, these opinions are conflicting and the remaining evidence of record is insufficient to adjudicate the claim.  As such, further medical clarification is required to determine whether the Veteran has a bilateral hip disability, and, if so, whether it was caused or aggravated beyond natural progression by service and/or otherwise related to any of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

Obtain an addendum medical opinion to address: 

(a)  whether the Veteran has any unilateral or bilateral hip disabilities [the examiner must discuss the conflicting, August 2014 and May 2017 VA opinions]; 

(b)  if (a), then whether the Veteran's unilateral or bilateral hip disabilities were at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service; 

(c)  if (a), then whether the Veteran's unilateral or bilateral hip disabilities manifested within 1 year from separation, and, if so, to what degree; and

(d)  if (a), then whether the Veteran's unilateral or bilateral hip disabilities were at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by, and/or otherwise related to, any of the Veteran's service-connected disabilities [the examiner must discuss the aforementioned evidence from October 2008, August 2009, October 2010, August 2014, and May 2017].  See Remand body for further discussion.

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

